Appeal by the People from an order of the Supreme Court, Queens County (Flaherty, J.), dated May 25, 1993, which granted the defendant’s motion to dismiss the indictment pursuant to CPL 210.20 (1) (c); 210.35 (4); and 190.50 (5) (c).
Ordered that the order is affirmed.
We agree with the Supreme Court’s conclusion that the defendant, having effectively served written notice of his intention to testify before the Grand Jury, was deprived of that right. Accordingly the indictment was properly dismissed *801(see, People v Moskowicz, 192 AD2d 317; People v Jimenez, 180 AD2d 757; People v Stevens, 151 AD2d 704; People v Lincoln, 80 AD2d 877). Mangano, P. J., Altman, Hart and Florio, JJ., concur.